
	
		I
		112th CONGRESS
		1st Session
		H. R. 1007
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Ms. Clarke of New
			 York introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  an appeal and redress process for individuals who are screened against the
		  terrorist watchlist and wrongly delayed or prohibited from boarding a flight,
		  or denied a right, benefit, or privilege, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair, Accurate, Secure, and Timely Redress Act of
			 2011 or the FAST Redress Act of
			 2011.
		2.Department of
			 Homeland Security appeal and redress
			(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
				
					890A.Appeal and
				redress
						(a)In
				generalThe Secretary shall establish an Office of Appeals and
				Redress to implement and execute a redress process for individuals who believe
				they were wrongly delayed or prohibited from boarding a commercial aircraft or
				denied a right, benefit, or privilege by the Department because they were
				wrongly identified as a threat when screened against the terrorist watchlist
				used by the Transportation Security Administration, United States Customs and
				Border Protection, or any office or component of the Department.
						(b)DirectorThe
				Office shall be headed by a Director, who shall be appointed by the Secretary
				and shall report to the Secretary.
						(c)ResponsibilitiesThe
				Director shall carry out the following responsibilities:
							(1)Implement and
				maintain a redress process that includes an information technology system for
				purposes of providing redress to individuals who believe they were
				misidentified against the terrorist watchlist and that addresses case
				management, workflow, document management, recordkeeping, and interoperability
				issues identified by audits of the redress process in effect on the day before
				the date of the enactment of this section.
							(2)Review,
				adjudicate, and respond in writing, within 30 days, to the greatest extent
				possible, to an individual who files an appeal and redress request with
				information relating to the disposition of such request.
							(3)Establish and
				maintain a Comprehensive Cleared List of individuals who, upon providing all
				information required by the Director to verify an individual’s identity, are
				determined by the Director to be misidentified.
							(4)Perform such other
				responsibilities as the Secretary may require.
							(d)Comprehensive
				Cleared List
							(1)In
				generalThe Secretary shall ensure that the Comprehensive Cleared
				List is electronically integrated into the systems for screening individuals
				against the terrorist watchlist maintained by the Transportation Security
				Administration, United States Customs and Border Protection, or any other
				office or component of the Department and shall—
								(A)transmit to other
				Federal, State, local, and tribal agencies and entities that use any terrorist
				watchlist the Comprehensive Cleared List and any other information the
				Secretary determines necessary to resolve mis­i­den­ti­fi­ca­tions, as
				appropriate; and
								(B)work with other
				Federal, State, local, and tribal agencies or entities that use any terrorist
				watchlist to ensure, to the greatest extent practicable, that the Comprehensive
				Cleared List is considered when assessing the security risk of an
				individual.
								(e)Handling of
				personally identifiable informationThe Secretary, in conjunction
				with the Chief Privacy Officer of the Department, shall—
							(1)require that
				Federal employees of the Department handling personally identifiable
				information of individuals (in this paragraph referred to as PII)
				complete mandatory privacy and security training prior to being authorized to
				handle PII;
							(2)ensure that the
				information maintained under this subsection is secured by encryption,
				including one-way hashing, data anonymization techniques, or such other
				equivalent technical security protections as the Secretary determines
				necessary;
							(3)limit the
				information collected from individuals to the minimum amount necessary to
				resolve an appeal and redress request;
							(4)ensure that the
				information maintained under this subsection is shared or transferred via an
				encrypted data network that has been audited to ensure that the anti-hacking
				and other security related software functions perform properly and are updated
				as necessary;
							(5)ensure that any
				employee of the Department receiving the information maintained under this
				subsection handles such information in accordance with section 552a of title 5,
				United States Code, the Federal Information Security Management Act of 2002
				(Public Law 107–296), and other applicable laws;
							(6)only retain the
				information maintained under this subsection for as long as needed to assist
				the individual in the appeal and redress process;
							(7)engage in
				cooperative agreements with appropriate Federal agencies and entities, on a
				reimbursable basis, to ensure that legal name changes are properly reflected in
				any terrorist watchlist and the Comprehensive Cleared List to improve the
				appeal and redress process and to ensure the most accurate lists of
				identifications possible (except that section 552a of title 5, United States
				Code, shall not prohibit the sharing of legal name changes among Federal
				agencies and entities for the purposes of this section);
							(8)ensure that the
				Chief Privacy Officer publishes an updated privacy impact assessment of the
				appeal and redress process established under this section and submit to the
				appropriate congressional committees such assessment; and
							(9)submit, on a
				quarterly basis, to the appropriate congressional committees—
								(A)data on the number
				of individuals who have sought and successfully obtained redress through the
				Office of Appeals and Redress during the immediately preceding quarter;
								(B)data on the number
				of individuals who have sought and were denied redress through the Office of
				Appeals and Redress during the immediately preceding quarter;
								(C)the average length
				of time for adjudication of completed applications during the immediately
				preceding quarter; and
								(D)a list of the
				grounds for denials, together with corresponding percentages for each such
				ground reflecting the frequency of use by the Office of Appeals and Redress
				during the immediately preceding quarter.
								(f)Initiation of
				appeal and redress process at airports and ports of entryAt each
				airport and port of entry at which—
							(1)the Department has
				a presence, the Office shall provide written information to individuals to
				begin the appeal and redress process established pursuant to subsection (a);
				and
							(2)the Department has
				a significant presence, provide the written information referred to in
				subparagraph (1) and ensure a Transportation Security Administration or United
				States Customs and Border Protection supervisor who is trained in such appeal
				and redress process is available to provide support to individuals in need of
				guidance concerning such process.
							(g)Inspector
				General reviewNot later than one year after the date of the
				enactment of this section, the Inspector General of the Department shall submit
				to the appropriate congressional committees a report on the status of
				implementation of this section. The report shall include the following:
							(1)An evaluation of
				the appeal and redress process established pursuant to this section.
							(2)An assessment of
				the status of the Comprehensive Cleared List requirements, including the extent
				to which systems for screening individuals against the terrorist watchlist
				maintained by the Transportation Security Administration, United States Customs
				and Border Protection, and other offices and components of the Department have
				electronically integrated the Comprehensive Cleared List.
							(3)An assessment of the impact of
				implementation of this section, including the integration of the Comprehensive
				Cleared List into the systems for screening individuals against the terrorist
				watchlist maintained by the Transportation Security Administration, United
				States Customs and Border Protection, and other office or component of the
				Department has had on misidentifications of individuals.
							(h)Definitions
							(1)Appropriate
				congressional committeeIn this section, the term
				appropriate congressional committee means the Committee on
				Homeland Security of the House of Representatives and Committee on Homeland
				Security and Governmental Affairs of the Senate and any committee of the House
				of Representatives or the Senate having legislative jurisdiction under the
				rules of the House of Representatives or Senate, respectively, over the matter
				concerned.
							(2)Terrorist watch
				listIn this section, the term terrorist watchlist
				means any terrorist watchlist or database used by the Transportation Security
				Administration, United States Customs and Border Protection, or any office or
				component of the Department of Homeland Security or specified in Homeland
				Security Presidential Directive-6 to screen individuals, in effect as of the
				date of the enactment of this
				section.
							.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the amendments made by this section.
			(c)Incorporation of
			 Secure FlightSection 44903(j)(2) of title 49, United States
			 Code, is amended—
				(1)in subparagraph
			 (C)(iii)—
					(A)by redesignating
			 subclauses (II) through (VII) as subclauses (III) through (VIII), respectively;
			 and
					(B)by inserting after
			 subclause (I) the following new subclause:
						
							(II)ensure, not later than 30 days after the
				date of the enactment of the FAST Redress Act of 2011, that the procedure
				established under subclause (I) is incorporated into the appeals and redress
				process established under section 890A of the Homeland Security Act of
				2002;
							;
					(2)in subparagraph (E)(iii), by inserting
			 before the period at the end the following: , in accordance with the
			 appeals and redress process established under section 890A of the Homeland
			 Security Act of 2002; and
				(3)in subparagraph
			 (G)—
					(A)in clause (i), by adding at the end the
			 following new sentence: The Assistant Secretary shall incorporate the
			 process established pursuant to this clause into the appeals and redress
			 process established under section 890A of the Homeland Security Act of
			 2002.; and
					(B)in clause (ii), by
			 adding at the end the following new sentence: The Assistant Secretary
			 shall incorporate the record established and maintained pursuant to this clause
			 into the Comprehensive Cleared List established and maintained under such
			 section 890A..
					(d)Conforming
			 amendmentTitle 49, United States Code, is amended by striking
			 section 44926 (and the item relating to such section in the analysis for
			 chapter 449 of title 49).
			(e)Clerical
			 amendmentSection 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by adding after the
			 item relating to section 890 the following new item:
				
					
						Sec. 890A. Appeal and
				redress.
					
					.
			
